 Case 18-02003-rlj Doc 61 Filed 12/14/18       Entered 12/14/18 11:14:13   Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                            AMARILLO DIVISION

In re:                                     §
                                           §
                                           §
WAGGONER CATTLE, LC, et al,                §              Case No. 18-20126-11
                                           §              Jointly Administered
         Debtor,                           §



LONE STAR STATE BANK OF WEST     §
TEXAS,                           §
                                 §
      Plaintiff,                 §
                                 §                Adversary Proceeding No. 18-02003-rlj
V.                               §
                                 §
MICHAEL QUINT WAGGONER,          §
WAGGONER CATTLE, LLC, CLIFF      §
HANGER CATTLE, LLC, CIRCLE W OF §
DIMMITT, INC., BUGTUSSLE CATTLE, §
LLC, RITA F. MOSELEY, KEVIN DALE §
MOSELEY, RITA F. MOSELEY, P.C.,  §
KEVIN DALE MOSELEY, P.C., RICKY  §
RYAN RIDDLE, P.C., MOSELEY &     §
RIDDLE, TRENT RIDDLE,            §
INDEPENDENT EXECUTOR OF THE      §
ESTATE OF RICKY RYAN RIDDLE,     §
DECEASED,                        §
                                 §
      Defendants.                §
                                 §
                                 §
                                 §
                                 §


 DEFENDANTS RITA F. MOSELEY, KEVIN DALE MOSELEY, RITA F. MOSELEY,
  P.C., KEVIN DALE MOSELEY, P.C., RICKY RYAN RIDDLE, P.C., MOSELEY &
   RIDDLE, TRENT RIDDLE, INDEPENDENT EXECUTOR OF THE ESTATE OF
                RICKY RYAN RIDDLE, DECEASED’S ANSWER




                                           1
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18                 Entered 12/14/18 11:14:13   Page 2 of 10




        COMES NOW, Defendants Rita F. Moseley, Kevin Dale Moseley, Rita F. Moseley, P.C.,

Kevin Dale Moseley, P.C., Ricky Ryan Riddle, P.C., Moseley & Riddle, and Trent Riddle, in his

capacity as Independent Executor of the Estate of Ricky Ryan Riddle, (Collectively, the

“Defendants”) by and through its counsel, and for its Answer for Plaintiff Lone Star State Bank

of West Texas’s (“Plaintiff”) First Amended Complaint, states as follows:

                                 PRELIMINARY STATEMENT

        Defendants admit that Plaintiff has filed this action seeking actual, statutory, and punitive

damages, interest, costs, and attorney’s fees. Defendants deny that Plaintiff is entitled to recover

the damages sought and otherwise denies the allegations asserted in this paragraph.

                                              RULE 7001

1.      Paragraph 1 of Plaintiff’s Complaint sets forth legal conclusions to which no response is

required. To the extent a response is required, Defendants admit this is a proceeding to recover

money pursuant to Bankruptcy Rule 7001(1).

                                         I.      PARTIES

2.      Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 2.

3.      Defendants admit the allegations set forth in this paragraph.

4.      Defendants admit the allegations set forth in this paragraph.

5.      Defendants admit the allegations set forth in this paragraph.

6.      Defendants admit the allegations set forth in this paragraph.

7.      Defendants admit the allegations set forth in this paragraph.

8.      Defendants admit the allegations set forth in this paragraph.

9.      Defendants admit the allegations set forth in this paragraph.


                                                     2
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18              Entered 12/14/18 11:14:13      Page 3 of 10



10.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 10.

11.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 11.

12.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 12.

13.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 13.

14.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 14.

                            II.         WAGGONER ENTITIES’ ROLE

15.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 15, and therefore denies the same.

16.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 16, and therefore denies the same.

17.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 17, and therefore denies the same.

18.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 18, and therefore denies the same.

                                           III.   VENUE

19.     Defendants admit venue is proper.

                                  IV.    FACTUAL BACKGROUND




                                                  3
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18              Entered 12/14/18 11:14:13      Page 4 of 10



20.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 20, and therefore deny the same.

21.     Defendants admit the allegation that they were hired to audit the financial statements of

the listed parties. Defendants are without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations set forth in Paragraph 21, and therefore deny the same.

22.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 22, and therefore deny the same.

23.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 23, and therefore deny the same.

24.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 24, and therefore deny the same.

25.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 25, and therefore deny the same.

26.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 26, and therefore deny the same.

27.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 27, and therefore deny the same.

28.     Defendants admit the allegations that Defendants audited the combined financial

statements of the listed entities and the dates of the auditor’s reports in Paragraph 28.

29.     Defendants admit the allegations that Defendants audited the combined financial

statements of the listed entities and the dates of the auditor’s reports in Paragraph 29.

30.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 30, and therefore deny the same.



                                                  4
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18             Entered 12/14/18 11:14:13     Page 5 of 10



31.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 31, and therefore deny the same.

32.     Defendants deny the allegations that there was accounting irregularities in Waggoner

Cattle accounting records and that Defendants should have noted the irregularity and reported it

to Quint Waggoner, as alleged in Paragraph 32. Defendants are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 32, and therefore deny the same.

33.     Defendants deny the allegations in Paragraph 33.

34.     Defendants deny the allegations regarding Defendants observation, investigation, noting,

and reporting of irregularities in the audits in Paragraph 34. Defendants are without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 34, and therefore deny the same.

35.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 35, and therefore deny the same.

36.     Defendants deny the allegations regarding Defendants observation, investigation, noting,

and reporting of irregularities in the audits in Paragraph 36. Defendants are without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 36, and therefore deny the same.

37.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 37, and therefore deny the same.

38.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 38, and therefore deny the same.




                                                 5
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18             Entered 12/14/18 11:14:13     Page 6 of 10



39.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 39, and therefore deny the same.

40.     Defendants deny the allegations set forth in this paragraph.

41.     Defendants deny the allegations set forth in this paragraph.

42.     Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 42, and therefore deny the same.

43.     Defendants deny the allegations set forth in this paragraph.

44.     Defendants deny the allegations set forth in this paragraph.

                             V.      APPLICABLE STANDARDS

45.     Paragraph 45 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

46.     Paragraph 46 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

47.     Paragraph 47 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

48.     Paragraph 48 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

49.     Paragraph 49 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

50.     Paragraph 50 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

51.     Paragraph 51 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.



                                                 6
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18             Entered 12/14/18 11:14:13     Page 7 of 10



52.     Paragraph 52 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

53.     Paragraph 53 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

54.     Paragraph 54 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

55.     Paragraph 55 sets forth legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in this paragraph.

                                 VI.     CAUSES OF ACTION

               NEGLIGENCE AND NEGLIGENT MISREPRESENTATION

56.     Defendants deny the allegations set forth in this paragraph.

57.     Defendants deny the allegations set forth in this paragraph.

58.     Defendants deny the allegations set forth in this paragraph.

59.     Defendants deny the allegations set forth in this paragraph.

60.     Defendants deny the allegations set forth in this paragraph.

61.     Defendants deny the allegations set forth in this paragraph.

62.     Defendants deny the allegations set forth in this paragraph.

63.     Defendants deny the allegations set forth in this paragraph.

64.     Defendants deny the allegations set forth in this paragraph.

                                       VII.    DAMAGES

65.     Defendants deny the allegations set forth in this paragraph.

66.     Defendants deny the allegations set forth in this paragraph.

67.     Defendants deny the allegations set forth in this paragraph.



                                                 7
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18             Entered 12/14/18 11:14:13     Page 8 of 10



68.     Defendants deny the allegations set forth in this paragraph.

69.     Defendants deny the allegations set forth in this paragraph.

                        DEFENDANTS’ AFFIRMATIVE DEFENSES

1.      Defendants affirmatively allege that Plaintiff has failed to state a claim upon which relief

can be granted.

2.      Defendants affirmatively allege, in the alternative, that if Plaintiff was injured or

damaged, such injury or damage was caused by the actions of Plaintiff or third-parties over

whom Defendants have no control, right to control, responsibility, or reason to anticipate.

3.      Defendants affirmatively plead a defense against Plaintiff’s claims based on

proportionate responsibility and ask the finder of fact to determine the percentage of

responsibility of each person or entity, whether or not joined in this lawsuit, for the damages

about which Plaintiff complains.

4.      Defendants respectfully reserve the right to assert any additional affirmative defenses that

may be revealed during the course of these proceedings.

        WHEREFORE, Defendants pray that Plaintiff take nothing through her claims asserted,

that the lawsuit be dismissed with prejudice and on the merits, and that Defendants be awarded

its attorneys’ fees, costs, disbursements, and any other relief the Court deems just and proper.




                                                 8
6570664v1
00514.864
 Case 18-02003-rlj Doc 61 Filed 12/14/18       Entered 12/14/18 11:14:13      Page 9 of 10




                                      Respectfully submitted,

                                      THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                      By:        /s/ Alison H. Moore
                                                 Alison H. Moore
                                                 State Bar No. 09836500
                                                 Amoore@thompsoncoe.com
                                                 James V. Earl
                                                 State Bar No. 24099133
                                                 jearl@thompsoncoe.com

                                                 Plaza of the Americas, 700 N. Pearl Street,
                                                 Twenty-Fifth Floor
                                                 Dallas, TX 75201-2832
                                                 Telephone: (214) 871-8200
                                                 Telecopy: (214) 871-8209

                                      COUNSEL FOR RITA F. MOSELEY, KEVIN
                                      DALE MOSELEY, RITA F. MOSELEY, P.C.,
                                      KEVIN DALE MOSELEY, P.C., RICKY RYAN
                                      RIDDLE, P.C., MOSELEY & RIDDLE, AND
                                      TRENT RIDDLE, IN HIS CAPACITY AS
                                      INDEPENDENT EXECUTOR OF THE
                                      ESTATE OF RICKY RYAN RIDDLE




                                           9
6570664v1
00514.864
Case 18-02003-rlj Doc 61 Filed 12/14/18       Entered 12/14/18 11:14:13               Page 10 of 10



                              CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to the Rules, on this 14th day of December, 2018.

John H. Lovell,                                   Mr. Brad Odell
john@lovell-law.net                               Mr. Steven L. Hoard
Joe L. Lovell,                                    bodell@mhba.com
joe@lovell-law.net                                shoard@mhba.com
Matthew S. Merriott,                              MULLIN HOARD & BROWN, LLP
matthew@lovell-law.net                            P.O. Box 2585
LOVELL LOVELL ISERN & FARABOUGH, LLP              Lubbock, Texas 79401-3111
112 Southwest 8th Avenue, Suite 1000              Attorneys for Lone Star State Bank of West Texas
Amarillo, Texas 79101-2314
Phone: (806) 373-1515
Attorneys for Plaintiff
Mr. Max R. Tarbox
max@tarboxlaw.com
TARBOX LAW, P.C.
2301 Broadway
Lubbock, Texas 79401
max@tarboxlaw.com
Attorney for Involuntary Plaintiffs,
Waggoner Cattle, LLC, Cliff Hanger
Cattle, LLC, Circle W of Dimmitt, Inc.,
and Bugtussle Cattle, LLC
R. Byrn Bass, Jr.                                 □ VIA OVERNIGHT
bbass@bbasslaw.com                                □ VIA HAND DELIVERY
4716 4th Street, Suite 100                        □ VIA FIRST CLASS MAIL
Compass Bank Building
                                                  □ VIA FAX: 972.984.1538
Lubbock, Texas 79416-4953
Attorney for Involuntary Plaintiff,               □ VIA CERTIFIED MAIL/RRR
Michael Quint Waggoner                            X ELECTRONIC CASE FILING (ECF)
                                                  X VIA EMAIL



                                                     /s/Alison H. Moore
                                                     Alison H. Moore
                                                     James V. Earl




                                             10
6570664v1
00514.864
